UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Minden Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 90-0610674 (State or incorporation or organization) (IRS Employer Identification No.) ank Drive, Minden, Louisiana (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[X] Securities Act registration statement file number to which this form relates: 333-169458 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered See "Description of Capital Stock" in the Prospectus included in the registration statement on Form S-1 of Minden Bancorp, Inc. (File No. 333-169458) which is hereby incorporated by reference. Item 2. Exhibits Plan of Conversion and Reorganization* Articles of Incorporation of Minden Bancorp, Inc.* Bylaws of Minden Bancorp, Inc.* Form of Stock Certificate of Minden Bancorp, Inc.* * Previously filed with the Securities and Exchange Commission as exhibits to the registration statement on Form S-1 of Minden Bancorp, Inc., as amended (File No. 333-169458).Such exhibits are incorporated herein by reference. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. MINDEN BANCORP, INC. Date: January 3, 2011 By: /s/Jack E. Byrd, Jr. Jack E. Byrd, Jr. President and Chief Executive Officer 3
